Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claim(s) to be treated in this office action:
a.	Independent: 1, 16 and 19
b.	Pending: 1-20

Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) is submitted on 4/16/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 16 and 19 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having:
“performing an erase operation on the memory block using a 0-th erase voltage; performing a block verification operation on the memory block using a 0-th erase verification voltage; performing, in response to a result of the block verification operation being determined as a pass, a delta verification operation on the memory block using a first erase verification voltage different from the 0-th erase verification voltage; and outputting, in response to the result of the block verification operation or a result of the delta verification operation, information of whether the erase operation performed on the memory block is determined as a pass or a fail, wherein the plurality of wordlines are grouped into a plurality of wordline groups, and wherein the delta verification operation includes: generating a plurality of delta counting values respectively from the plurality of wordline groups using the first erase verification voltage; generating a delta value based on the plurality of delta counting values; and comparing the delta value and a first reference value”; for independent claim 1; and
“performing an erase operation on the memory block; performing a block verification operation on the memory block using a 0-th erase verification voltage; performing, in response to a result of the block verification operation being determined as a pass, a partial verification operation on the memory block using a first erase verification voltage; performing, in response to a result of the partial verification operation being determined as a pass, a delta verification operation on the memory block using a second erase verification voltage different from the 0-th erase and first verification voltages; and outputting, in response to the result of the block verification operation, the result of the partial verification operation, or a result of the delta verification operation, information of whether the erase operation performed on the memory block is determined as a pass or a fail, wherein the performing of the block verification operation includes generating a block counting value in a block unit using the 0-th erase verification voltage, and comparing the block counting value and a first reference value, wherein the performing of the partial verification operation includes generating a plurality of partial counting values in a wordline group unit using the first erase verification voltage and comparing each of the plurality of partial counting values and a second reference value, and wherein the performing of the delta verification operation includes generating a plurality of delta counting values in the wordline group unit using the second erase verification voltage, generating a delta value based on the plurality of delta counting values, and comparing the delta value and a third reference value”; for independent claim 16; and
“grouping the plurality of wordlines into a plurality of wordline groups; generating a plurality of delta counting values respectively from the plurality of wordline groups by using a first erase verification voltage; generating a delta value based on the plurality of delta counting values; comparing the delta value and a first reference value; and outputting, in response to the comparing of the delta value and the first reference value, information of whether an erase result of the erase operation performed on the memory block is determined as a pass or a fail”; for independent claim 19 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Joo (US 20210319838) --- whole specification is relevant but does not teach claim limitation: grouping the plurality of wordlines into a plurality of wordline groups; generating a plurality of delta counting values respectively from the plurality of wordline groups by using a first erase verification voltage; generating a delta value based on the plurality of delta counting values; comparing the delta value and a first reference value”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA BEGUM whose telephone number is (571)431-0691. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571272 1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SULTANA BEGUM/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        7/30/2022